Citation Nr: 1133644	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-28 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, to include as due to herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

5.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to diabetes mellitus.  

6.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

7.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the upper and lower extremities, previously claimed as neuralgia, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

9.  Whether new and material evidence has been received to reopen a claim for service connection for removal of a kidney.

10.  Whether new and material evidence has been received to reopen a claim for service connection for vision problems.

11.  Entitlement to service connection for vision problems.

12.  Entitlement to service connection for a heart disability.

13.  Entitlement to service connection for a stroke.

14.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss

15.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.  

16.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2007, a statement of the case was issued in May 2008, and a substantive appeal was received in July 2008.   

The issues with regard to PTSD and peripheral neuropathy have been recharacterized to better reflect the evidence of record, the procedural posture of the claims, and the applicable case law.  With respect to PTSD, a claim of service connection for one psychiatric disability includes a claim for all currently diagnosed conditions, and the Veteran is not competent, as a layperson, to diagnose himself and limit his claim.  Similarly, the Veteran is not competent to diagnose and differentiate between neurological conditions; his claim of service connection for peripheral neuropathy is therefore considered a reopened claim for the previously denied neuralgia condition.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder, diabetes mellitus, hypertension, vision problems, peripheral neuropathy of the upper and lower extremities, a heart disability, tinnitus, and a stroke, as well as reopening of claims of service connection for removal of a kidney and bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed October 2004 rating decision, the RO denied service connection for PTSD on the grounds that no verified stressor or current diagnosis were shown; the denial became final in October 2005.

2.  Evidence received since October 2004 regarding service connection for an acquired psychiatric disorder was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.

3.  In an unappealed October 2004 rating decision, the RO declined to reopen a previously denied for service connection for diabetes mellitus.  The underlying denial was based on a finding that no current diagnosis was shown and no nexus was established via presumption; the Veteran was not shown to have served in Vietnam.  The denial became final in October 2005.

4.  Evidence received since October 2004 regarding service connection for a diabetes mellitus was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.

5.  In an unappealed October 2004 rating decision, the RO declined to reopen a previously denied for service connection for hypertension.  The underlying denial was based on a finding that no nexus to service was shown; the denial became final in October 2005.

6.  Evidence received since October 2004 regarding service connection for hypertension was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.

7.  In an unappealed January 2005 rating decision, service connection for neuralgia of the upper and lower extremities was denied on the grounds that no current diagnosis or nexus to service were shown; the denial became final in January 2006.

8.  Evidence received since January 2005 regarding service connection for peripheral neuropathy of the upper and lower extremities was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.

9.  In an unappealed October 2004 rating decision, the RO denied service connection for vision problems on the grounds that no current diagnosis or nexus to service were shown; the denial became final in October 2005.

10.  Evidence received since October 2004 regarding service connection for vision problems was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.

11.  In an unappealed October 2004 rating decision, the RO denied service connection for tinnitus on the grounds that no current diagnosis was shown; the denial became final in October 2005.

12.  Evidence received since October 2004 regarding service connection for tinnitus was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the October 2004 RO rating decision is new and material; accordingly, the claim of service connection for an acquired psychiatric disorder, claimed as PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Evidence received since the October 2004 RO rating decision is new and material; accordingly, the claim of service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Evidence received since the October 2004 RO rating decision is new and material; accordingly, the claim of service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  Evidence received since the January 2005 RO rating decision is new and material; accordingly, the claim of service connection for peripheral neuropathy of the upper and lower extremities is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

6.  Evidence received since the October 2004 RO rating decision is new and material; accordingly, the claim of service connection for vision problems is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

7.  Evidence received since the October 2004 RO rating decision is new and material; accordingly, the claim of service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the issues decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed regarding those issues.

New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board can make an initial determination as to whether evidence is "new and material," as with peripheral neuropathy here.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

      Acquired Psychiatric Disorder/PTSD

The Veteran's claim for service connection for PTSD was denied by way of an unappealed October 2004 rating decision, which found that there was no verified stressor, and no valid diagnosis of PTSD in service or after.  The evidence of record at the time included the service treatment records, the Veteran's military personnel file, treatment records from St. Joseph's hospital dated June 1986, and outpatient treatment records from the VA medical center in Houston.  The Veteran alleged that when his plane landed in Saigon, the airport was under attack and there were bombs going off all around him.  He also alleged that when he was transferred to Thailand, he came down with malaria.  

Evidence submitted since the October 2004 rating decision includes an August 2006 outpatient integrated mental health assessment.  In it, the Veteran provided another alleged stressor in which a Vietnamese man threw a knife at the Veteran's back.  The Veteran was diagnosed with an anxiety state, not otherwise specified, r/o PTSD.  The outpatient treatment records also contain a diagnosis of depressive disorder.  

Although the Veteran specified that he is seeking service connection only for PTSD, the Board is obligated to consider service connection for a psychiatric disorder generally, as the Veteran lacks the expertise to properly diagnose and label his current disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Since the October 2004 rating decision, the Veteran has been diagnosed with multiple psychiatric diagnoses and he has provided another PTSD stressor.  The other psychiatric disorders and the Veteran's newly provided stressor constitute new evidence that must be addressed.  The possible existence of a stressor is material to one of the unestablished elements of the claim.  Consequently, the Board finds that new and material evidence has been submitted to reopen the claim. 

      
Diabetes mellitus
      
The Veteran's claim of service connection for diabetes was originally denied by way of a July 2003 rating decision, on the basis that no diagnosis was shown, nor was service in Vietnam (and hence exposure to herbicides).  Most recently, in an October 2004 rating decision, the RO found that there was no new and material evidence to reopen the Veteran's claim.  The evidence on record at the time of the October 2004 denial included the service treatment records, the Veteran's military personnel file, treatment records from St. Joseph's hospital dated June 1986, and outpatient treatment records from the VA medical center in Houston.  

Evidence submitted since the October 2004 rating decision includes an April 2006 outpatient treatment report that reflects a diagnosis of diabetes mellitus.  The Board recognizes that there is still no record that the Veteran ever served in Vietnam or was exposed to herbicides.  However, a Veteran need not submit new and material evidence relative to every basis of the prior denial.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Consequently, the Board finds that new and material evidence has been submitted to reopen the claim. 

      Hypertension and Peripheral Neuropathy

As the rationale regarding reopening of these matters is substantially similar, they are discussed together.

Service connection for hypertension was initially denied in a July 2003 rating decision on the grounds that diabetes, to which hypertension was alleged to be secondary, was not service connected.  Further, there was no showing of compensable hypertension within the first post-service year which would trigger a presumption of service connection.  The denial was confirmed in a September 2003 decision, and most recently the claim was not reopened in October 2004.  The evidence of record in October 2004 consisted of service treatment records, the Veteran's military personnel file, treatment records from St. Joseph's hospital dated June 1986, and outpatient treatment records from the VA medical center in Houston.  

The Veteran's claim of service connection for peripheral neuropathy is substantially the same as his previously denied claim for neuralgia.  The Veteran cannot have his claim readjudicated on the merits (on a de novo basis) simply by renaming the claim.  This is not a situation where similar symptoms of two different conditions or etiologies exist; they are the same complaints.  Consequently, the claim for service connection for peripheral neuropathy must undergo new and material evidence analysis.

Service connection for neuralgia of the limbs was denied in a January 2005 decision on the grounds that no current diagnosis or nexus to service were shown.  Service treatment records, the Veteran's military personnel file, treatment records from St. Joseph's hospital dated June 1986, and outpatient treatment records from the VA medical center in Houston comprised the evidence of record.

As was noted above, the claim of service connection for diabetes has been reopened and must now be considered on the merits.  The possibility that the underlying condition may be service connected raises the possibility of service connection on a secondary basis for the hypertension and peripheral neuropathy.  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Consequently, the Board finds that new and material evidence has been submitted to reopen the claims for service connection for hypertension and peripheral neuropathy. 

      Vision problems

The Veteran's claim for service connection for vision problems was denied by way of an October 2004 rating decision on the basis that no current diagnosis was shown.  The evidence on record at the time of the October 2004 denial included the service treatment records, the Veteran's military personnel file, treatment records from St. Joseph's hospital dated June 1986, and outpatient treatment records from the VA medical center in Houston.  

Evidence submitted since the October 2004 rating decision consists almost exclusively of outpatient treatment records dated between August 2005 and the present.  None of the new evidence reflects any specific diagnosis of a vision problem.  However, the records reflect that the Veteran suffered a stroke in April 2006 (for which he is currently seeking service connection), and doctors have inquired about vision complaints in relation to residuals of the stroke.  The Board recognizes that vision problems are common following a stroke; and that diabetes mellitus is a risk factor for strokes.  As such, it may be possible for the Veteran to obtain service connection for vision problems as secondary to diabetes mellitus, or as secondary to a stroke (should either condition become service connected).  The reopening of the diabetes mellitus claim, and the raising of a new claim of service connection for a stroke, constitutes new and material evidence with which to reopen the Veteran's claim for service connection for vision problems.  Consequently, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for vision problems.  

      Tinnitus

The Veteran's claim of service connection for tinnitus was denied in the unappealed October 2004 decision on the grounds that no current diagnosis was shown.  The evidence on record at the time of the October 2004 denial included the service treatment records, the Veteran's military personnel file, treatment records from St. Joseph's hospital dated June 1986, and outpatient treatment records from the VA medical center in Houston.  Noise exposure in service was established by this evidence.

The basis for the October 2004 denial was the fact that the Veteran's service treatment records failed to show any findings attributed to hearing loss or tinnitus.  The RO noted that St. Joseph's hospital records dated 1986 reflect that the Veteran complained of ringing in his ears.  However, the records showed no diagnosis of hearing loss or tinnitus.  The RO sent the Veteran a correspondence requesting that he provide evidence that he has been diagnosed with a vision disability.  The Veteran failed to provide any such evidence.  

Evidence submitted since the October 2004 rating decision includes a February 2007 VA examination report which reflects a diagnosis of tinnitus.  The Board finds that this constitutes new and material evidence sufficient to reopen the Veteran's claim.  The current diagnosis was not previously of record, goes directly to the basis of the prior denial, and raises the reasonable possibility of substantiating the claim.  


ORDER

New and material evidence having been received, the claim of service connection for an acquired psychiatric disorder is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for diabetes mellitus is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for hypertension is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for peripheral neuropathy of the upper and lower extremities is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for vision problems is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for tinnitus is reopened; to this extent only, the appeal is granted.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Applicable to all the remaining appeals, in June 2006, the RO performed an inquiry into whether the Veteran was receiving benefits from the Social Security Administration (SSA).  At the time, no data was found.  However, an October 2007 inquiry reflects that the Veteran is receiving social security benefits.  No SSA records have been requested.  

Since the precise nature of the Veteran's medical history may be relevant in the present case, the Veteran's Social Security Administration (SSA) records should be obtained.  The SSA records may provide information regarding the dates of onset or etiology of various conditions, in the form of medical findings or lay statements and complaints.  It cannot be definitively determined that the records are not relevant.  VA has a duty to obtain Social Security Administration (SSA) records when they may be relevant and VA has actual notice that the Veteran is receiving SSA benefits.  See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Specifically with regard to the claim of service connection for a psychiatric disorder, the Veteran alleged a new stressor event during August 2006 treatment involving an attack on him with a thrown knife.  VA must take appropriate steps to obtain additional information and, if possible and necessary, seek verification of the allegation.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

2.  Contact the Veteran and request details of the attack with a knife he recounts in August 2006 VA treatment records.  Upon receipt of a response or expiration of any period for reply, take appropriate steps to verify the allegation or document why such inquiry is not possible.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include scheduling of any examinations warranted based on newly submitted evidence.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


